PER CURIAM.
Michael A. Garcia appeals the denial of his motion for jail credit time pursuant to Florida Rule of Criminal Procedure 3.800(a). Garcia raised two grounds for relief. We find no merit to the denial of his second ground and affirm without discussion.
As his first ground, Garcia alleged in his motion that he was entitled to an additional fifty-six days of jail credit against his sentence in case no. 93-11890. The trial court denied relief and attached the written judgment and sentences for this case as well as a transcript of the sentencing hearing. The written judgment and sentences, however, conflict with the oral pronouncements in the transcript. Thus, the amount of credit awarded on the judgments is called into question.
Accordingly, we reverse the trial court’s order denying Garcia’s motion for credit. On remand, the trial court shall correct the written judgment and sentences to conform to the oral pronouncements, then determine the proper amount of credit.
Affirmed in part, reversed in part, and remanded.
BLUE, A.C.J., and QUINCE and WHATLEY, JJ., concur.